Citation Nr: 0935424	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945, and from May 1946 to March 1947.  His report of 
discharge from his first period of active service notes that 
he served in the following battles and campaigns:  Air 
Offensive Europe, May 1945, Normandy, May 1945, Northern 
France, May 1945, Ardennes, May 1945, Rhineland, May 1945, 
and Central Europe, June 1945.  He was awarded the European, 
African, Middle Eastern Campaign Medal ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in which PTSD (also claimed as anxiety, 
chest pains, and stress disorder) was denied.

The issue has been recharacterized to more accurately reflect 
the medical evidence and is as reflected on the first page of 
this decision.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for, in essence, a 
psychiatric disorder (claimed as anxiety, stress reaction, 
chest pains, and PTSD).  Private treatment records show 
treatment for anxiety.  He has not been accorded VA 
examination.

In the course of developing the Veteran's claim, the RO 
collected various stressor statements from the Veteran and 
attempted to obtain his service personnel and treatment 
records.  The National Personnel Records Center informed the 
RO that the Veteran's records are lost and presumed destroyed 
in the 1973 fire.  It was determined in June 2006 that the 
records could not be reconstructed.  It was further 
determined in July 2006 that referral to the U.S. Army and 
Joint Services Records Research Center (JSRRC) would be 
futile, as the Veteran had not provided sufficient specific 
information by which to verify his claimed stressors.

However, review of the claims file shows that the RO did not 
develop the case in accordance with the guidance set out in 
Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  In 
addition, review of the claims file shows several faults in 
the RO's analysis.  

First, the July 2006 finding on a lack of information 
required to verify the stressors shows that the Veteran 
served in the USAAF from August 1942 to March 1947, and that 
his primary specialty was as a driver.  Yet, separation 
documents from the War Department reveal the Veteran served 
on active duty in the Army of the United States Air Corps 
from August 1942 to October 1945, and in the Regular Army Air 
Corps from May 1946 to March 1947.  His military occupational 
specialty (MOS) during both periods of service was as an 
airplane propeller mechanic.  A summary of his duties for his 
first period of service shows he served overseas for 18 
months in the European Theatre of Operations in a heavy bomb 
squadron inspecting, repairing, and maintaining propellers on 
B-24 bombers.  It is noted that this document also shows the 
Veteran performed on stage in an Army G.I. play as a singer 
and that he traveled to Belfast, Ireland, Paris, France, 
London, England and other cities in England as part of the 
cast of this play.  A summary of his duties for his second 
period of service shows he served in the continental US for 
8-1/2 months. 

Second, an October 2005 deferred rating shows a finding that 
the Veteran has no stressor medals.  Yet, his official 
document of honorable discharge from his period of service 
ending in October 1945 specifically credits him with 
participation in the following battles and campaigns:  Air 
Offensive Europe, May 1945, Normandy, May 1945, Northern 
France, May 1945, Ardennes, May 1945, Rhineland, May 1945, 
and Central Europe, June 1945.  He was awarded the European, 
African, Middle Eastern Campaign Medal ribbon.

The Veteran's averred stressors involve the cleaning and 
maintaining of planes that came back daily damaged by enemy 
fire and sometimes covered in the blood of killed and wounded 
service members.  He reported watching planes crash on 
landing, some because they were damaged by enemy fire, others 
because they crashed into other planes while attempting to 
land, killing and wounding those on board.  He reported that 
pilots and air crew he knew were killed, and one friend in 
particular.

The Veteran's reported stressors are consistent with the 
circumstances of active service he would have preformed with 
his MOS in air combat support for a heavy bomber squadron 
deployed overseas in combat during war.  His service on stage 
is noted, but not inconsistent with his service in combat 
support.  This is so because the geographic locations for 
which he was recognized by the service department for combat 
support include areas other than those in which he performed, 
i.e., Normandy, Ardennes, and Rhineland.  Thus, even if it 
was suspected that the service department did not distinguish 
between combat-related support and entertainment in awarding 
the Veteran credit for participation in the listed battles 
and campaigns (which is not likely), the lack of overlap in 
geographic location would imply that the Veteran's presence 
in places where he did not perform was in support of air 
combat, as his MOS would strongly suggest.

Given the consistency of the Veteran's MOS and the time and 
place of his service with the stressors he avers, and the 
service department's acknowledgment of his participation in 
the battles and campaigns identified on his discharge 
documents, the Board accepts the Veteran's participation in a 
combat theatre and exposure to the kinds of stressors 
claimed.  See 38 U.S.C.A. § 1154(b); see also Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. (2002).  

The Veteran must be accorded VA examination to determine the 
nature, extent, and etiology of any manifested psychiatric 
disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran's participation in air 
combat support is conceded, i.e., the 
Board accepts the Veteran's inservice 
exposure to the combat-related stressors 
that have the potential to cause the 
development of a psychiatric disability, 
to include anxiety and PTSD.

2.  Schedule the veteran for examination 
by the appropriate medical professional 
to determine the nature, extent, and 
etiology of any psychiatric pathology.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, the 
Veteran's stressor statements, and a copy 
of this remand, must be sent to the 
examiner for review in conjunction with 
the examination. 

The examiner is requested to provide the 
following opinion:

Is it at least as likely as not that any 
psychiatric pathology diagnosed had its 
onset during active service or is in any 
way the result of active service, 
including the stressors that the Veteran 
has identified?  

If PTSD is diagnosed, the examiner must 
indicate clearly upon which stressors 
such diagnosis is based.

All opinions expressed must be supported 
by a complete rationale.  

2.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for a psychiatric 
condition, to include PTSD and anxiety, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655. See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



